Citation Nr: 1720585	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  15-120 53A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for yellow fever.

3.  Whether new material evidence has been received to reopen a claim of entitlement to service connection for headaches.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for cervical spine arthritis.

5.  Entitlement to total disability due to individual unemployability (TDIU) due to service-connected disabilities.

6.  Entitlement to an increased rating in excess of 40 percent for bilateral hearing loss.

7.  Entitlement to a rating in excess of 20 percent prior to July 8, 2016, and in excess of 40 percent from July 8, 2016, for a lower back condition.

8.  Whether new material evidence has been received to reopen a claim of entitlement to service connection for Parkinson's disease.  



REPRESENTATION

Veteran represented by:	James M. McElfresh


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and son


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of various rating decisions of the Salt Lake City, Utah Regional Office (RO).

There was a transfer of jurisdiction from Janesville, Wisconsin.

An April 2011 rating decision denied a higher rating in excess of 20 percent for thoracolumbar spine arthritis; and denied service connection for diabetes mellitus, heart disease, sore throat, and allergies.  The RO also declined to reopen service connection for cervical spine arthritis.

A September 2014 rating decision reflects that the RO continued the evaluation of thoracolumbar spine arthritis, which was currently 20 percent disabling; and confirmed the previous denials for service connection for yellow fever, headaches, and diabetes mellitus.  The RO also found that no revision was warranted in the decision to deny compensation for cervical spine arthritis and for Parkinson's disease.  However, this rating decision was in error, as the Veteran was merely seeking to reopen his claim for service connection.  CUE must be plead with specificity and is a much higher burden to overcome than reopening a claim.

In an October 2014 rating decision, the RO denied a higher rating for thoracolumbar spine arthritis; and continued to deny service connection for diabetes mellitus, yellow fever, headaches and the 1151 claim for cervical spine arthritis.  The RO also found that no revision was warranted in the decision to deny compensation for Parkinson's disease.  

In a May 2016 rating decision, the RO continued the evaluation of thoracolumbar spine arthritis, which was currently 20 percent disabling.

In a September 2016 rating decision, the RO denied a higher rating for bilateral hearing loss and TDIU.

In January 2017, the Veteran testified at a videoconference hearing.  A transcript of the hearing is of record.  The issues on appeal were correctly identified, and the Veteran's testimony as to symptoms was elicited at the hearing.  The Veteran was also specifically told what evidence was needed in order to support his claims.  The duties under 38 C.F.R. § 3.103 have been met.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for Parkinson's disease, yellow fever, headaches and diabetes; entitlement to compensation under 38 U.S.C.A. § 1151 for cervical spine arthritis; and entitlement to a rating in excess of 20 percent prior to July 8, 2016, and in excess of 40 percent from July 8, 2016, for a lower back condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities prevent him from maintaining substantially gainful employment.

2.  For the entirety of the appeal period, bilateral hearing loss has been manifested by no worse than Level VII hearing acuity in the right ear and Level VIII hearing acuity in the left ear.

3.  The Veteran's claims to service connect Parkinson's disease, diabetes mellitus, and headaches were previously denied. He did not appeal the decisions and they are now final.  Since then, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claims, and they are reopened.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.400, 4.3, 4.7, 4.16 (2016).

2.  For the entirety of the appeal period, the criteria for a rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  New and material evidence has since been received, and the claims to service connect Parkinson's disease, headaches and diabetes mellitus are reopened. 38 U.S.C.A. §§ 1110, 5107(b), 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TDIU

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

Combining these disability ratings under 38 C.F.R. § 4.25, the Veteran is in receipt of a combined evaluation of 70 percent with two rated as 40 percent disabling.  Therefore, the schedular criteria are met under 38 C.F.R. § 4.16 (a).

Here, the record shows that he has a high school diploma and two years of college education.  He was trained in electronic communications, but became too disabled to work in 1997. (See June 2016 Formal Claim for TDIU).

The Veteran is service-connected for thoracolumbar spine arthritis, bilateral hearing loss and tinnitus.  These disabilities combine to at least 70 percent from July 8, 2016.  Thus, the Veteran meets the schedular requirements to trigger the application of TDIU under Section 4.16(a).  The question now turns on whether his service-connected disabilities render him unable to a secure or follow substantially, gainful occupations. 

In a July 2016 VA examination for his service-connected back and hearing loss, the examiners opined that the Veteran was unable to secure and follow a substantially gainful occupation because he had difficulty standing or walking and pain with prolonged sitting.  He could not bend, squat, or lift and that his symptoms interfere with his ability to sleep, which caused significant daytime fatigue.  The audiological examiner stated that his hearing loss "would make it very difficult for him to verbally communicate in an occupational setting."

Further, SSA records reflect that he was considered unemployable by SSA on January 13, 1997.  The medical evidence showed that he had multiple medical problems, including arthritis of the back affecting his ability to engage in gainful employment.  At that time, he was not able to stand for 30 minutes and/or drive.  The vocational expert testified there were no jobs existing in which he could perform and did not have transferable skills to perform other work within his residual functional capacity.

Based on a review of the evidence, the Board concludes that an award of TDIU is warranted.  The ultimate question before the Board is whether the Veteran is capable of substantial gainful employment and this is a determination for the Board to make as the adjudicator of this appeal.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Considering all the evidence of record, the Board finds that the evidence weighs in favor of a finding that the Veteran is not capable of substantially gainful employment.  Thus, resolving all reasonable doubt in the Veteran's favor, considering the combined impairment of these disabilities, the evidence shows that the service-connected disabilities prevent him from maintaining substantially gainful employment.  The evidence is in favor of the grant of TDIU.  See 38 U.S.C.A §5107.

II.  Increased Rating-In General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the Veteran, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Hearing Loss

The Veteran's service-connected bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  He was granted service connection for bilateral hearing loss and assigned a rating of 40 percent, effective November 19. 1998. 

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  Table VIa establishes a Roman numeral designation based only on the puretone threshold average.  38 C.F.R. § 4.85 (c) (2016).  However, Table VIa will only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.85 (c).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a) (2016).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (b).

The Veteran's bilateral hearing loss is currently rated 40 percent disabling under DC 6100.  38 C.F.R. §§ 4.85. 

The July 2016 VA examination contained the following audiometric puretone threshold values: in the left ear, 40 dB at 500 Hz, 55 dB at 1000 Hz, 85 dB at 2000 Hz, 90 dB at 3000 Hz, and 100 db at 4000 Hz; and, in the right ear, 40 dB at 500 Hz, 65 dB at 1000 Hz, 75 dB at 2000 Hz, 90 dB at 3000 Hz, and 90 dB at 4000 Hz. He had an average threshold value of 83 dB in the left ear and 80 dB in the right ear.  The results of the Maryland CNC test were 62 percent in the left ear and 64 percent in the right ear.  These results correspond to level VIII acuity in the left ear and level VII acuity in the right, a 40 percent rating.  38 C.F.R. § 4.85, Tables VI & VII.

The evidence of record does not indicate that a rating higher than 40 percent is appropriate here.  The rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.

IV.  NME

The Veteran's claims to service connect Parkinson's disease, diabetes mellitus, and headaches were previously denied. He did not appeal the decisions and they are now final.  Since then, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claims, including testimony, and they are reopened.

V.  Duties Notify and Assist

The VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016). 

The RO's April 2014 and June 2016 letters to the Veteran satisfied the duty to notify provisions §3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

Additionally, the letters to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, the letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening affected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case. VA has obtained the Veteran's service treatment records, service personnel records, and VA examination, VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination in 2016 that is adequate for rating purposes of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).


ORDER

Entitlement to a TDIU is granted.

An increased rating in excess of 40 percent for bilateral hearing loss is denied.

The claims of entitlement to service connection for Parkinson's disease, headaches and diabetes mellitus are reopened.


REMAND

With regard to the 1151 claim, the Veteran essentially contends that as a result of the January 10, 2007 surgical procedure his neck and head remain in a forward, awkward position creating a permanent disability that cannot be surgically repaired (after his attempts to have it repaired).  He also raised the issue of lack of informed consent.  (Hearing Transcript pp. 16-17).  On remand, the RO/AMC must obtain the Veteran's full informed consent documentation for the January 10, 2007 operation.  When all necessary records are associated the claims file, the Board will refer the issue for an independent medical opinion outside the VA system.

With regard to the issue of a higher rating for his lower back condition, the Veteran testified that his condition has worsened since his last VA examination.  (See Hearing Transcript p. 6).  Therefore, on remand the RO/AMC should attempt to obtain another VA examination addressing his current severity.

Further, the April 2015 VA examination for headaches is inadequate because it does not address his contentions of service connection on a secondary basis.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, the RO/AMC should obtain an addendum

With regard to the issues of service connection for diabetes, yellow fever, and headaches, the record reflects that the Veteran received Workers' Compensation.  (See November 1998 Application for Pension).  He also testified that, in part, his records from SSDI in 1997 demonstrate symptoms that he suffered that were relevant his service connection claims.  (Hearing Transcript p. 3).  Therefore, the Board concludes that his Workers' Compensation records may also be relevant.  On remand, the RO/AMC should attempt to obtain them.

Any recent VA or private treatments records should also be obtained.  Additional VA examinations and opinions are warranted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment and/or hospitalization records from Salt Lake City VA Medical Center since September 2016.  Any negative response(s) must be in writing and associated with the claims folder.

2.  Request the Veteran to provide the names and addresses of any and all health care providers who have provided treatment for his claimed disabilities (i.e., Delta Physical Therapy or Delta Community Medical Center).  After acquiring this information and obtaining any necessary authorization, obtain any outstanding pertinent records and associate them with the claims file. 

3.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of all treatment records from the University of Utah.

4.  Then, arrange for the Veteran to undergo VA orthopedic and neurological examination(s), by (an) appropriate physician(s), at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination. 

The entire claims file must be made available to each physician designated to examine the Veteran, and each examination report must include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) must be accomplished, and all clinical findings must be reported in detail.  Each examiner must set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

Neurological examination-The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's low back, to include radiculopathy.  The examiner must clearly identify whether any such problems constitute separately ratable neurological manifestation(s) of the service-connected low back disability.  In particular, the examiner must discuss the Veteran's sciatic nerve involvement, if any.

Concerning any found neurological symptoms, the examiner must state whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner must provide an opinion as to whether it is mild, moderate, moderately severe, or severe.

Orthopedic examination-The physician must conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes). 

The physician must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician must indicate the point at which pain begins.  In addition, the physician must indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner must express any such additional functional loss in terms of additional degrees of limited motion.

If muscle spasm or guarding is present, the examiner must state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Considering all orthopedic and neurological findings, the physician must also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner must specify their frequency and duration.

Finally, the examiner must provide commentary as to the effect of the low back disability, and any associated objective neurological abnormalities, on the Veteran's occupational functioning.

5.  Obtain an addendum to the April 2015 VA examination for headaches that addresses the Veteran's assertions of service connection on a secondary basis.

6.  Obtain examinations and opinions regarding the Veteran's headaches, diabetes mellitus, yellow fever residuals and Parkinson's disease.  The examiner should opine if it is as least as likely as not that the Veteran's headaches, Parkinson's disease, yellow fever residuals and diabetes mellitus are related to or otherwise incurred in service.  

For headaches, the examiner should comment on whether the headaches are related to the Veteran's failed neck procedure.  

For the diabetes, Parkinson's, and yellow fever residuals, the examiner should comment on whether they were caused by exposure to herbicides, pesticides, nerve gas, mustard gas, and radiation via Honshu and Atsugi Japan towns of Hiroshima Japan.  Moreover, there is a contention that the Service Treatment Records show that the Veteran was confined in hospital on a Naval Base for Yellow Fever 11 JUN 1963 and that yellow fever shows mosquitos, which implies pesticides.  Articles are included in the claims file.

7.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate

8.  Then, readjudicate the appeal.  If benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


